Citation Nr: 1030017	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.  He served in the Republic of Vietnam from July 1970 to 
July 1971.  

This matter is on appeal from rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in August 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran's hepatitis C first manifested many years after 
his separation from service.

2. The preponderance of the evidence shows that he acquired 
hepatitis C in service as a result of intravenous drug use.

3. The Veteran's in-service intravenous drug use was a result of 
his own willful misconduct and was not a result of service-
connected disabilities.


CONCLUSION OF LAW

Service connection for hepatitis C is barred as a matter of law.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Parenthetically, the Board notes that risk factors for hepatitis 
C include intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs or the intentional use of prescription or non-
prescription drugs (including prescription drugs that are 
illegally or illicitly obtained) for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 
(2009).

Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).

Under 38 U.S.C.A. § 105(a), as amended by § 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, a grant of direct 
service connection is prohibited for drug or alcohol abuse on the 
basis of incurrence or aggravation in the line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
(1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 
(1998).  

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a symptom 
of, his service-connected disability.  In order to warrant 
service connection for those disabilities, the veteran must 
establish, by clear medical evidence, that his or her alcohol or 
drug abuse disability was secondary to or is caused by their 
primary service-connected disorder, and that it is not due to 
willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

Therefore, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show.

The Veteran maintains that he incurred Hepatitis C in service.  
Specifically, he alleges that he was exposed to the virus in the 
Republic of Vietnam, through inoculations (by needles and air-
guns), assisting a few bloody, wounded troops prior to their 
evacuation; installing and removing concertina wire, resulting in 
repeated cuts on hands, arms, and legs; and by using drugs with 
needles (for about a 3 week period), though he stated his limited 
drug use was more typically by snorting or smoking.   

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hepatitis or any symptoms 
reasonably attributed thereto.  His personnel records, and his 
DD-214, indicate he was considered AWOL (absent without leave) 
for 10 days in April 1971.  The Board acknowledges that that 
Hepatitis C was not recognized prior to the late 1980s and that 
the absence of in-service manifestations is not dispositive of 
the issue.

A review of post-service records reflected that the Veteran was 
first diagnosed with Hepatitis C in May 2001, approximately 30 
years after his separation from service.  Specifically, a private 
March 2001 treatment report noted that he had undergone a recent 
physical examination and the liver test results were abnormal.  
He denied any symptoms of his liver, as well as any blood 
transfusions or tattoos.  The physician noted the Veteran had had 
an "episode" of IV (intravenous) drug abuse in Vietnam and had 
drunk a fair amount of alcohol, but had stopped that a long time 
ago.  

A May 2001 treatment entry, by the physician who diagnosed the 
Hepatitis C, contained the observation that the Veteran may have 
had an episode of IV drug use during Vietnam by sharing needles.  

In September 2005, the Veteran was afforded a VA examination for 
another claim.  In the course of that examination, he discussed 
his substance history.  He reported using heroin and alcohol in 
Vietnam and continued the alcohol after his return from Vietnam.  
He reported quitting alcohol about 15 years earlier.  

In his May 2009 testimony, the Veteran stated he only used drugs 
for 2 and a half to 3 weeks, and used IV drugs 5 or 6 times.  
Later during the testimony, he stated he had used IV drugs only 5 
to 10 times, but that he was careful.

In October 2009, the Veteran was afforded a VA examination.  
Again, he described his history as being without blood 
transfusions, dialysis, tattoos, body piercings, intranasal 
cocaine use, or shared razors.  He reflected that he had smoked 
marijuana, snorted heroin, and had a 2-3 week history of 
injecting heroin while in Vietnam, but with his own needles.  He 
also reported the receipt of routine vaccinations, holding 
compresses on wounded soldiers and the constant cuts on his 
hands, legs, and arms.  

After an objective examination, the examiner agreed with the 
diagnosis of hepatitis C.  She opined it was less likely than not 
that his Hepatitis C was related to military service exposures, 
specifically the vaccinations or blood of the wounded.  She 
referred to a published 2005 study, and attached a copy to her 
report, that found other risk factors such as blood transfusions 
and intravenous drug use, as causes of contracting hepatitis C.  
She noted the Veteran had a history of injection drug use.  

In her December 2009 follow-up review and opinion, the examiner 
noted she had reviewed the claims file and the Veteran's own 
statement regarding his risk factors.  Her opinion was unchanged 
and she again noted the Veteran's history of drug use, injection, 
snorting, and smoking.

The Veteran has made no statements alleging continuity of 
symptomatology; indeed he repeatedly denied any knowledge of any 
symptom of a defect with his liver prior to being informed as the 
diagnosis of Hepatitis C.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report actions of 
engaging in high risk behaviors because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  He has indicated that he was exposed to 
Hepatitis C risk factors in service, specifically the use of 
needles to inject drugs, as well as snorting and smoking drugs.  

The Board acknowledges the Veteran's many statements limiting his 
use of needles for drugs (heroin) to a few weeks (2 1/2 to 3) and a 
few (5-6, 5-10) occasions, that he was "careful," and used his 
own needles while in a combat zone.  However, it appears that the 
examiner considered this level of use when she rendered the 
medical opinion.

	As noted above, after an objective examination, the examiner 
opined that it was less likely than not that the Veteran's 
hepatitis C was related to in-service incidents of air gun 
inoculations or exposure to blood by holding compression on 
wounded soldiers, but rather injection drug use was the higher 
risk, which he had a history of.   
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
	
	There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  Indeed, she noted all of the risk factors 
articulated by the Veteran.  Moreover, there is no contradicting 
medical evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the October 2009 VA 
examiner, concluding that the Veteran's currently-diagnosed 
hepatitis C was contracted through intravenous drug use is the 
most probative and persuasive evidence.  

It was based on the examiner's thorough and detailed examination 
of Veteran and the evidence in the claims folder, and the 
examiner provided a rationale for the opinion that expressly 
addressed and is consistent with the other lay and clinical 
evidence, including his reported history of intravenous drug use 
and his service and post-service medical history.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the veteran's history, and the 
thoroughness and detail of the opinion).  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
Hepatitis C and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, Hepatitis C is not the types of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by medical records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In view of the October 2009 VA examiner's opinion that the 
Veteran more likely contracted hepatitis C through in-service 
intravenous drug use, and the great probative weight that the 
Board has afforded that opinion, the questions remaining before 
the Board are whether the Veteran's intravenous drug use during 
service may be found to be secondary to a service-connected 
disability, or whether his drug use amounted to willful 
misconduct.
	
A veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  In this case, the Veteran does not 
contend that his intravenous drug use was secondary to, or as a 
symptom of, a service-connected disability.  

Specifically, while he has been service-connected for coronary 
artery disease, diabetes mellitus, and peripheral vascular 
disease of the right and left lower extremities, he has not 
contended, and the evidence does not otherwise show, that his 
drug abuse was a result of treatment for those conditions. 
Therefore, consideration of a claim for service connection for 
hepatitis C resulting from drug abuse that is secondary to a 
service-connected disability is not warranted.

The Board finds that service connection for contraction of 
hepatitis C in service is in this case barred as a matter of law, 
as the Veteran's drug abuse in service amounts to willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  

While the isolated and infrequent use of drugs by itself will not 
be considered willful misconduct, the Board finds the Veteran's 
statements as to use to be more than an isolated and infrequent 
use.  While it was more than 40 years ago at this point, his use 
at the time of using was up to 10 times over a period of two to 
three weeks.  This amounts to intravenous drug use every other 
day or every third day over a few week period of time.

While he has denied any drug use after that time, his drug use 
in-service cannot be said to be isolated or infrequent.  As his 
intravenous drug use amounted to willful misconduct, service 
connection for any disability, including hepatitis C, which 
developed secondary to intravenous drug use, must in this case be 
denied as a matter of law.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

In this case, the VCAA duty to notify was satisfied again 
subsequent to the initial RO decision by way of a letter sent to 
the Veteran in September 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

Furthermore, the hepatitis C service connection claim was 
readjudicated, and a statement of the case was issued in April 
2006.  Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained private treatment records identified by the Veteran 
pertaining to his diagnosis.  The Veteran testified that he was 
not receiving current VA treatment for the hepatitis C, though 
his condition was being monitored.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in May 2009.  Next, a specific VA medical opinion 
pertinent to the Hepatitis C issue on appeal was obtained in 
October 2009, with a review and supplemental statement by the 
same examining physician in December 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


